               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

JUAN JOSE HIDALGO,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-01540

WARDEN BARBARA RICKARD,
FCI McDowell,

     Defendant.

                     MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).    Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on September 19, 2019, in

which she recommended that the district court deny plaintiff’s

petition for a writ of habeas corpus, grant respondent’s motion

to dismiss, dismiss plaintiff’s petition under 28 U.S.C. § 2241

with prejudice, and remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).   Moreover, this court need not conduct a de novo

review when a plaintiff “makes general and conclusory objections
that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”   Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        Hidalgo timely filed objections to the PF&R.   See ECF No.

17.   With respect to those objections, the court has conducted a

de novo review.

        On April 9, 2008, in the United States Court for the

Western District of Texas, an indictment was returned charging

Hidalgo with: money laundering, in violation of 18 U.S.C. §

1956(a)(1)(A)(i)-(ii) and § 1956(h), (Count Six); conspiracy to

possess with intent to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. § 846, (Count Ten); and

possession with intent to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. § 841(a)(1), (Count Eleven).

The United States also filed a Notice of Enhanced Penalty,

pursuant to 21 U.S.C. § 851.

        On July 28, 2008, following a ten-day jury trial, Hidalgo

was convicted on all counts.   By operation of the § 851

information, Hidalgo was subject to a mandatory minimum sentence

of twenty years on each of Counts Ten and Eleven.   At sentencing,

he was assigned a Criminal History of II which yielded a

guideline range of twenty years on Count Six and a range of 324

to 405 months on Counts Ten and Eleven.   Ultimately the court

sentenced Hidalgo to 240 months on Count Six and 288 months on


                                 2
each of Counts Ten and Eleven, all sentences to run concurrently.

       Magistrate Judge Eifert’s PF&R is thorough and

comprehensive and provides an excellent account of the various

arguments Hidalgo raises that, according to him, entitle him to

habeas relief.   Plaintiff’s objections are difficult to decipher.

Furthermore, to a large degree, they do not direct the court to

specific errors in the PF&R but, rather, merely restate the same

arguments previously made without confronting the deficiencies

identified in the PF&R.

       Hidalgo objects to the PF&R’s ultimate conclusion that

his claims are not cognizable in § 2241.   To that end, he argues

that the decisions in United States v. Hinkle, 832 F.3d 569, 571

(5th Cir. 2016), Esquivel v. Lynch, 803 F.3d 699 (5th Cir. 2015),

and Mathis v. United States, were decided after he was convicted

and sentenced and, therefore, make him “actually innocent” of the

sentence he received.   See PF&R at 1.   Hidalgo does not really

grapple with the analysis in the PF&R detailing why he is unable

to proceed under the savings clause on these claims — that these

cases do not apply retroactively applicable on collateral review.

       As Magistrate Judge Eifert correctly noted, Hidalgo

challenges the validity of his conviction and sentence and,

therefore, in view of the nature of his claims, his application

must be considered to be a Motion to Vacate, Set Aside or Correct

his sentence under § 2255.   Motions under 28 U.S.C. § 2255 are


                                 3
the exclusive remedy for testing the validity of federal

judgments and sentences unless there is a showing that the remedy

is inadequate or ineffective.   See Hahn v. Moseley, 931 F.3d 295,

300 (4th Cir. 2019) (“Generally, defendants who are convicted in

federal court must pursue habeas relief from their convictions

and sentences through the procedures set out in 28 U.S.C. §

2255.”).   The remedy under § 2241 is not an additional,

alternative or supplemental remedy to that prescribed under §

2255.

        “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]

detention.’”   Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(“[W]hen § 2255 proves `inadequate or ineffective to test the

legality of . . . detention,’ a federal prisoner may seek a writ

of habeas corpus pursuant to § 2241.”).   “In determining whether

to grant habeas relief under the savings clause, [a court should]

consider (1) whether the conviction was proper under the settled

law of this circuit or Supreme Court at the time; (2) if the law

of conviction changed after the prisoner’s direct appeal and

first § 2255 motion; and (3) if the prisoner cannot meet the

traditional § 2255 standard because the change is not one of




                                 4
constitutional law.”    Hahn, 931 F.3d at 300-01 (citing In re

Jones, 226 F.3d at 333-34).

          The United States Court of Appeals for the Fourth Circuit

has also held that a person in federal custody may, under certain

circumstances, use the savings clause under § 2255 to challenge

his sentence.    See United States v. Wheeler, 886 F.3d 415, 428

(2018).    In Wheeler, the Fourth Circuit held that § 2255 is

inadequate or ineffective to test the legality of a sentence

when:

          (1) at the time of sentencing, settled law of this
          circuit or the Supreme Court established the
          legality of the sentence; (2) subsequent to the
          prisoner's direct appeal and first § 2255 motion,
          the aforementioned settled substantive law changed
          and was deemed to apply retroactively on
          collateral review; (3) the prisoner is unable to
          meet the gatekeeping provisions of § 2255(h)(2)
          for second or successive motions; and (4) due to
          this retroactive change, the sentence now presents
          an error sufficiently grave to be deemed a
          fundamental defect.

Id. at 429 (citing In re Jones, 226 F.3d 328, 333–34 (4th Cir.

2000)).

          The plaintiff bears the burden of showing the inadequacy

or ineffectiveness of a § 2255 motion.    See McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979).    The fact that relief under §

2255 is barred procedurally or by the gatekeeping requirements of

§ 2255 does not render the remedy of § 2255 inadequate or

ineffective.    See In re Jones, 226 F.3d at 332-33; Young v.

Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

                                  5
Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It

is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.   Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).    A

section 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion.   Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

         With respect to his claims under Mathis, Descamps, and

Hinkle, Magistrate Judge Eifert concluded that plaintiff could

not satisfy the second prong of the Wheeler test as these

decisions do not apply retroactively on collateral review.

Magistrate Judge Eifert was correct on this point as numerous

courts, in both the Fourth and Fifth circuits, have so held.      See

PF&R at pp. 16-18 and authorities cited therein; see also Chapa

v. Wilson, Civil Action No. 4:17-cv-421-O, 2019 WL 2103701, *2

(N.D. Tex. May 14, 2019) (“Descamps, Mathis, and Hinkle are not

retroactively applicable.”); Cardenas v. United States, Civil

Action No. 1:16-306, 2018 WL 4599838, *12 (S.D. Tex. May 7, 2018)

(“Indeed, every circuit court to address this issue has held that

Mathis is not retroactive on collateral review.”); Diaz v.


                                 6
Beckley, CIVIL ACTION NO. 5:18-cv-00248, 2019 WL 6717635, *1

(S.D.W. Va. Dec. 10, 2019) (“District courts within the Fourth

Circuit have determined that Descamps merely crystallized its

previous rulings and has not been applied retroactively on

collateral review. . . .     Similarly, the Supreme Court’s decision

in Mathis sets forth a procedural rule that has not been made

retroactive on collateral review.”) (internal citations and

quotations omitted); Barnes v. Bragg, C/A No. 1:18-1181-JFA-SVH,

2018 WL 4557085, *3 (D.S.C. June 14, 2018) (“Petitioner cannot

satisfy the criteria to invoke § 2255's savings clause to proceed

under § 2241.   Petitioner is not able to meet the savings clause

in In re Jones, as neither Descamps or Mathis have decriminalized

the criminal conduct . . . for which Petitioner was convicted.

Petitioner is also unable to meet the Wheeler savings clause, as

neither Descamps or Mathis announced a new rule of law

retroactively applied on collateral review.”).    Hidalgo’s

objections are OVERRULED.*


     *
       Hidalgo does not even address Magistrate Judge Eifert’s
conclusion that Esquivel, Hinkle, and Mathis do not apply to his
case and/or do not alter the legality of his sentence. See PF&R
at 13-14, 18-23; see also United States v. Hearn, CRIMINAL ACTION
NO. 07-50033-06, 2019 WL 3063533, *2 (W.D. La. Jul. 11, 2019)
(“The analysis set forth in Mathis and Hinkle simply does not
apply to Hearn’s case.”); Hernandez v. Ormond, Civil No. 6:18-cv-
0060-GFVT, 2019 WL 123881, *3 (E.D. Ky. Jan. 7, 2019) (“Descamps
and Mathis are inapplicable to sentences enhanced under §
841(b)(1)(A).”); United States v. Doney, CR 04-053-GF-CCL, 2018
WL 1141372, *3 (D. Mont. Mar. 2, 2018) (“[B]ecause Defendant was
not sentenced as a Career Offender under . . . the Sentencing
Guidelines, Hinkle is not applicable to either the facts or the
law pertinent to Defendant’s case.”); Samarripa v. Ormond, Civil

                                   7
       Having reviewed the Findings and Recommendation filed by

Magistrate Judge Eifert, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.   Accordingly, the court hereby DENIES plaintiff’s

petition under 28 U.S.C. § 2241 for a writ of habeas corpus,

GRANTS defendant’s motion to dismiss, DISMISSES plaintiff’s

petition under 28 U.S.C. § 2241 with prejudice, and directs the

Clerk to remove this case from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”   28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing



Action No. 6:17-86-DCR, 2017 WL 3668428, *3 (E.D. Ky. Aug. 24,
2017) (same); Collier v. United States, CIVIL ACTION NO.
1:12cv376, 2017 WL 3879096, *6 (E.D. Tex. Jul. 13, 2017) (holding
that Hinkle did not apply to movant’s case because the
“definition for `felony drug offense’ set forth in 21 U.S.C. §
802(44) is the definition applicable to movant’s case, and is
different from the definition of `controlled substance offense’
contained in § 4B1.1").

                                 8
standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 9th day of March, 2020.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                  9
